
	
		I
		112th CONGRESS
		2d Session
		H. R. 6132
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2012
			Mr. Lipinski (for
			 himself and Mr. Jones) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Federal charter of the United States Olympic
		  Committee to require the United States Olympic Committee to ensure that goods
		  donated or supplied to athletes are substantially made in the United States,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Clothing for American
			 Olympians Act.
		2.Requirement for
			 United States Olympic Committee to ensure certain goods are substantially made
			 in the United States
			(a)Requirement
			 relating to American-Made goods and servicesSection 220506(b) of title 36, United
			 States Code, is amended by adding at the end the following: In
			 authorizing contributors and suppliers under this subsection, the corporation
			 shall ensure that all goods to be donated or supplied to any amateur athlete,
			 coach, trainer, manager, administrator, or official of the United States
			 Olympic team, the Paralympic team, or the Pan-American team are substantially
			 made in the United States, to the extent the goods are available in the United
			 States. For purposes of the preceding sentence, the term substantially
			 made in the United States means that the cost of the foreign products
			 used in the materials in the goods constitutes less than 50 percent of the cost
			 of all the products used in such materials..
			(b)Report
			 requirementSection 220511 of such title is amended—
				(1)by striking
			 and at the end of paragraph (3);
				(2)by striking the
			 period at the end of paragraph (4) and inserting the following: ;
			 and; and
				(3)by adding at the
			 end the following new paragraph:
					
						(5)data concerning the sources of the goods
				donated or supplied to any amateur athlete, coach, trainer, manager,
				administrator, or official of the United States Olympic team, the Paralympic
				team, or the Pan-American team, and a description of the steps taken to ensure
				the goods are substantially made in the United
				States.
						.
				
